Citation Nr: 1043824	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-13 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause of 
the Veteran's death.  

2.  Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  
He died in January 1980.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2007 and June 2008 rating decisions of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The claim of entitlement to service connection for the cause of 
the Veteran's death for a merits based review is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  March 1980, November 1980, October 1994 rating decisions, as 
well as a May 1984 Board opinion denied entitlement to service 
connection for the cause of the Veteran's death.  The Appellant 
did not appeal any of these decisions, and hence, they are final.

2.  The evidence submitted since the prior decisions, by itself 
or when considered in connection with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
the Veteran's death, and raises a reasonable possibility of 
substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for the cause of the 
Veteran's death.  38 U.S.C.A. § 1110, 1116, 1310, 5103, 5103A, 
5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
VA notified the appellant in correspondence dated in August 2007 
and March 2008 of the information and evidence needed to 
substantiate and complete her claim.  With respect to a request 
to reopen a previously denied claim, a claimant must be notified 
of both what is needed to reopen the claim and what is needed to 
establish the underlying claim for service connection.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The appellant was provided 
this information in the August 2007 correspondence.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) addressed the 
application of 38 U.S.C.A. § 5103(a) in the context of a claim 
for dependency and indemnity compensation benefits under 38 
U.S.C.A. § 1310.  The Court held that, because the RO's 
adjudication of a claim for dependency and indemnity compensation 
benefits hinges first on whether a veteran was service-connected 
for any condition during his lifetime, the notice in such a claim 
must include, inter alia, a statement of the conditions (if any) 
for which a veteran was service- connected at the time of his 
death.  Id. at 352-53.  Hupp notice was provided in August 2007 
and again in March 2008.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including medical records, and providing an opportunity 
for a hearing.  The evidence shows that any VA error in notifying 
or assisting the appellant does not reasonably affect the 
fairness of this adjudication. Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, exists.  
Hence, the case is ready for adjudication. 

Governing Laws and Regulations

Claims of entitlement to service connection for the cause of the 
Veteran's death were denied in March 1980, November 1980, and 
October 1994 rating decisions, as well as in a May 1984 BVA 
opinion.  Those decisions were not appealed, and hence, they are 
final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

The claim of entitlement to service connection for the cause of 
the Veteran's death was previously denied because the evidence 
did not document that the cause of his death, i.e., respiratory 
insufficiency due to intrapulmonary hemorrhage and infection due 
to acute myelogenous leukemia, was related to service or any in-
service exposure to herbicide.  The Veteran was not service 
connected for any disability at the time of his death.  

Evidence considered at the time of the previous decisions 
included service medical records, records from Hahnemann Medical 
College and Hospital, the Veteran's death certificate, and 
letters from Dr. Stephen Bulova.

Since that October 1994 rating decision the appellant has 
submitted medical opinions from Dr. I. Brodsky, and Dr. B. R. 
Cooper stating that the Veteran was being treated for acute 
myelogenous leukemia at the time of his death.  These physicians 
report that they attributed the Veteran's leukemia to in-service 
exposure to dioxin in the form of Agent Orange.  There were also 
additional letters submitted from Dr. Bulova attesting to his 
belief that Agent Orange exposure caused the Veteran's acute 
myelogenous leukemia.  

Additionally since the October 1994 rating decision there has 
been added to the record a January 2010 VA medical opinion 
stating that acute myelogenous leukemia does not conform to the 
blood disorder categories recognized by the Agent Orange 
registry.  

It is clear that the opinions of Drs. Cooper and Brodsky raise a 
reasonable possibility of substantiating claim.  The evidence 
provided by these physicians is both new and material, as well as 
competent and relevant.  Hence, the claim of entitlement to 
service connection for the cause of the Veteran's death is 
reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the Veteran's 
death is reopened.




REMAND

As argued by the representative, it is apparent that the January 
2010 VA examiner found no relationship between the Veteran's 
acute myelogenous leukemia and service because this form of 
leukemia is not recognized as an Agent Orange tumor.  See 
generally 38 C.F.R. §§ 3.307, 3.309 (2010).  The United States 
Court of Appeals for the Federal Circuit has, however, held that 
the Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a claimant from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

In light of the fact that the appellant can attempt to secure 
benefits based on direct causation, and given the fact that the 
RO did not reach the merits of the appellant's appeal, the Board 
finds that this case must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the appellant 
and request that she identify any additional 
evidence she believes should be secured 
before a final decision is rendered.  
Thereafter, any appropriate development must 
be undertaken.

2.  The AMC/RO must then forward the claims 
folders to a board certified physician who is 
a specialist in oncology and hematology for 
review.  Following their review the physician 
must opine whether it is at least as likely 
as not that the Veteran's appellant's acute 
myelogenous leukemia was related to his 
military service.  A complete and well 
reasoned written report must be provided.  In 
reaching any conclusions the physician must 
consider and directly address the opinions of 
I. Brodsky, M.D.;  Steven Bulova, M.D.; 
Marion Moses, M.D.; and Barry R. Cooper, M.D.  
Further, the clinical literature these 
physicians either referenced or supplied must 
be directly addressed.  The February 1984 
opinion of the Armed Forces Institute of 
Pathology must also be directly addressed.  
Finally, the findings of the National Academy 
of Science in Veterans and Agent Orange, 
Update 2008, available at  
www.nap.edu/catalog.php?record_id=12662 must 
be directly addressed.  This includes, but is 
not limited to the Academy's finding that:

taken together, the occupational, 
environmental, and Veteran studies are 
limited by the paucity of reports related 
to the types of leukemia and to acute 
myelogenous leukemia in particular.  In 
concluding its review of the available 
findings related to the occurrence of 
acute myelogenous leukemia in Veterans 
exposed to the herbicides sprayed in 
Vietnam, the National Academy of Science 
noted the finding in Update 2000 of a 
limited or suggestive evidence of an 
association between exposure to the 
compounds of interest and acute 
myelogenous leukemia in the children of 
Vietnam Veterans and the reversal of the 
finding in the report on acute myelogenous 
leukemia.  The recognition of an error in 
a key publication and new information on 
the illness resulted in reclassification 
of acute myelogenous leukemia in children 
to inadequate evidence to determine 
whether there is an association.  On the 
basis of its evaluation of the evidence 
reviewed in Update 2006 and previous 
reports, the National Academy of Science 
concluded that there was inadequate or 
insufficient evidence to determine whether 
there is an association between herbicide 
exposure and acute myelogenous leukemia.

If the physician rejects the opinions offered 
by Drs. Brodsky, Bulova, Moses, and Cooper 
the basis for that conclusion must be 
provided.

The reviewing physician must provide a copy 
of their curriculum vitae. 

3.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order afterwards, 
has been conducted and completed in full.

4.  Then review the appellant's claim de novo 
in light of any additional evidence obtained.  
If the claim is not granted to her 
satisfaction, send her and her representative 
a supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  VA will notify her if further action is 
required on his part.  She has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


